DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to a communication filed on 10/29/2021, in which claims 1 - 19, excluding currently cancelled claim 20, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Independent claim 1 recites: 
 	A system for determining if a negotiable instrument bearing an encoded indicia has been previously presented for payment, the system comprising: a computer comprising: memory; a processor executing imaging software and decoding software stored in said memory; a camera comprising an image reader assembly configured to generate pixel data from the encoded indicia on the instrument, wherein the imaging software processes said pixel data to generate digital pixel data and stores the digital pixel data in said memory, wherein said processor executes said decoding software by receiving said digital pixel data from said memory and generates a data set from the encoded indicia; a transceiver in bi-directional communication with a server on a network, said server comprising a database and validation software, said transceiver transmitting said data set to said server over the network; wherein said server is configured to execute said validation software to determine if the negotiable instrument has been previously presented for payment.
The Office Action previously rejected claims 1- 19 under 35 U.S.C. 103(a) as being unpatentable over Anderson (US 8639017 B1), in view of Sgambati et al. (US 20050211763 A1), hereinafter “Sgambati.”

Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487